Case 9:18-mc-81148-UNA Document 40-1 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                         U N ITED STATES DISTRICT CO U RT
                         SOU TH ERN DISTRICT OF FLORIDA

                            Case N o.18-M C-81148-U NA/DLB


  IN TH E M ATTER OF

  THE EXTNAD ITION OF

  OW EN ALTH ELBERT H EADLEY


                          O RD E R TO SEA L CER TIFICATE
                           O F ELIY ETH K .M AYFIELD

         TH IS CAU SE having com e before the Court on the Governm ent's M otion to

   SealCertilcate ofElizabeth K .M ayseld and the Courthaving been fully advised,it

   ishereby

         ORDERED AN D ADJU D GED thatthe Governm ent's Sealed N otice ofFiling

   Certiscate ofElizabeth K .M ayfeld pertaining to M inor I(the dltecords''),M otion to
   Sealthe Records,and Order to Sealthe Records,be sealed perm anently.

         DON E AN D O RD ERED on this              day ofO ctober,2018, in

   Cham bers,atW est Palm Beach,Florida.



                                          W ILLIAM M ATTH EW M AN
                                          U .S.M AG ISTRATE JU DGE

                                                       PerLoealRtlle5.
                                                                     4(d),thematterts)
                                                       shallrem ain sealed:
                                                            years)     (specificdate);
                                             1              permanentlyl        (other).
